DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 07/24/2019. The applicant submits one two Information Disclosure Statement dated 07/24/2019. The applicant does not claim Foreign priority. The applicant does claim Domestic priority to an International application filed on 05/26/2017. Claims 15, 16, 18, 22, 23, 25, 26, and 28 – 30.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical calculation without significantly more. The claims fail the first prong of the USPTO 2019 guidance for subject eligibility because the claims refer to mathematical operations of calculating and comparing heading angles to a threshold. The claims recite a method for determining the heading of an unmanned aerial vehicle. This judicial exception is not integrated into a practical application because the claims do not identify how the result of the calculations are applied to use in the operation of the unmanned vehicle. For example, once a disparity is identified the method does not recalibrate the instrument that is in error or identify whether the correct instrument controls the vehicle. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception 
Claims 17, 19 – 21, 24, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical calculation without significantly more. The claims fail the first prong of the USPTO 2019 guidance for subject eligibility because the claims refer to mathematical operations of calculating and comparing heading angles to a threshold. The claims recite an unmanned aerial vehicle with a flight control center. This judicial exception is not integrated into a practical application because the claims do not identify how the result of the calculations are applied to use in the operation of the unmanned vehicle. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify how the calculations are put to use to control the operation of the unmanned aerial vehicle. Since the computations are not applied to a functional operation the claims fail the second prong of the 2019 guidance.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TYLER D PAIGE/Primary Examiner, Art Unit 3661